A question was now suggested, whether if the road was m fact laid out in the lifetime of the husband, he being seised of the estate in right of his wife, the damages were not rightly awarded to him-, as a chose in action accruing during the coverture, and whether as such they would not go to the adminis*533trator of the husband, and not to the widow.1 And it appearing that the estate was under administration, the Court directed that notice should be given to the administrator to appear and show cause against the claim of the petitioner.

 The husband is entitled to the damages paid for land of his wife taken for a highway. Emerson v. Cutler, 14 Pick. 108, 118, 119. Such damages may now be secured to the wife, under Revised Stat. c. 77, § 17.